DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. Regarding the applicant’s arguments, the remarks, in summary, disclose that the amendments amount to significantly more than an abstract idea and are comparable to that of Example 3 of the “Examples” Abstract Ideas” published by the USPTO. The examiner respectfully disagrees. The examiner would like to direct the applicant to the preamble of Example 3 which states “A computer-implemented method for halftoning a gray scale image.” To start, the preamble leaves no ambiguity on what is being claimed (A method for halftoning a gray scale image). Further, the claim then expands on the preamble by disclosing “how” the method “halftones” the gray image by generating, storing, receiving, comparing, and then converting data into, a halftoned image. The claim is specific in its limitations and lacks generality. There is no question on what’s being claimed and how it is being accomplished. This claim is reminiscent of MPEP 2106.04(a)(1)(iv) & (v). The applicant discloses that what is being claimed represents an improvement in technology for structuring and displaying complex geographical data in an interactive format for a user. This, in short, would be a method claim. The examiner would like to remind the applicant that, although that may be how the applicant interprets what is being claimed, what is actually being claimed is a computing device, comprising of multiple devices, comprising executable instructions to process and manipulate data. The claim is merely using a generic computer to process data via mathematical equations and display results. Examples of this can be found in MPEP 2106.04(a)(2): (I)(A)(iv) & (III)(A). Further, the specification fails to disclose improvements in the function of the device or technology with respect to MPEP 2106.04(d)(1). It is for these reasons, the examiner maintains their rejection.

 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A computing device comprising: a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations comprising: receiving one or more unstructured electronic documents that include geological survey data of a geographical area, the geographical area including a basin; generating, based on the one or more unstructured electronic documents, an interactive empirical database by: generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value; overlaying the first set of polygons onto a map of the geographical area; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons; and displaying, by the interactive empirical database and for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin and the map of the geographical area comprising the first set of polygons overlaid on the map of the geographical area.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “generating, based on the one or more unstructured electronic documents, an interactive empirical database” are treated as belonging to mental process grouping, while the steps of “generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value; and generating the basin score by aggregating the presence score of each polygon of the first set of polygons” are treated as mathematical concept grouping, mental process grouping or a combination of the two. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a computing device, a processing device, and a non-transitory memory device
In Claim 8: a process device
In Claim 15: a non-transitory computer-readable medium, processing device
The additional element in the preamble of “A computing device, a processing device, and a non-transitory computer-readable medium/memory” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use and is generally stated. “Receiving one or more unstructured electronic documents that include geological survey data of a geographical area, the geographical area including a basin; overlaying the first set of polygons onto a map of the geographical area; displaying, by the interactive empirical database and for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin and the map of the geographical area comprising the first set of polygons overlaid on the map of the geographical area” are considered as mere instructions to apply an exception or insignificant extra-solution activity (mere data gathering; selecting a particular type of data to be manipulated (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 7, 9-12, 14 and 16-19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
Allowable Subject Matter

Claims 1-5, 7-12 and 14-19 would be allowable if written overcome the 101 rejection set forth in this office action.
	Regarding Claim 1, Kayum teaches a computing device [0005] comprising: a processing device [0055]; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations [0005] comprising: receiving one or more unstructured electronic documents that include geological survey data of a geographical area, the geographical area including a basin [Abstract]; generating, based on the one or more unstructured electronic documents, an interactive empirical database by: generating, based on the geological survey data, a set of predicted values, each predicted value indicating a probability that a first portion of the basin includes a first characteristic [0004; 0060; 0193]; generating, based on the set of predicted values, a first set of polygons that represent the basin, each polygon of the first set of polygons representing the first portion of the basin that has a same predicted value [[0004]; Claim 13; Fig. 2A, 2B]; calculating a basin score for the basin by: generating a presence score for each polygon of the first set of polygons using the predicted value [[Claim 13]; Fig. 2A-2B; 0079-0080]; and displaying, by the interactive empirical database and for use in determining an area in which drilling a wellbore would have a greater probability of success, the basin score of the basin [[0135-0136]; Fig. 8-9].
	Kayum, along with any other reference, fails to teach, overlaying the first set of polygons of the first det of polygons using the predicted value; generating the basin score by aggregating the presence score of each polygon of the first set of polygons and displaying the map of the geographical area comprising the first set of polygons overlaid on the map of the geographical area. It is for these reasons Claim 1 and all of its dependencies are allowable.
	Regarding Claim 8 and 15, which recites all of the limitations of Claim 1 and differs only in that it is a method and non-transitory medium claim, respectively, rather than a device claim, is allowable for the same reasons and rationale as discussed in Claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863